Citation Nr: 0601081	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-35 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  
2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
August 1968 to April 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
During the course of this appeal, the RO granted service 
connection for the veteran's peripheral neuropathy of the 
left and right lower extremities and for each assigned a 10 
percent evaluation effective June 2, 2003.  

The Board notes that during his December 2005 Board hearing, 
the veteran appeared to raise a secondary service connection 
claim for his depression and increased rating claims for his 
service-connected peripheral neuropathy of the left and right 
lower extremities.  The Board hereby refers these matters to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his December 2005 Board hearing the veteran testified 
that he was on insulin, had a restricted diet, and his 
activities were restricted due to his diabetes mellitus.  The 
veteran's most recent January 2005 VA diabetes examination 
indicated that there was no interference with his 
recreational activities.  Therefore it appears that the 
veteran's service-connected diabetes mellitus has increased 
in severity since his last VA examination.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  Thus, the case 
must be returned to the RO for such an examination.  

During the hearing the veteran's representative also 
indicated that there are outstanding VA medical records 
pertaining to hypertension, particularly from October 2005, 
from the VA Audie Murphy Medical Center in San Antonio.  
These records need to be obtained and associated with the 
claims folder.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the VA Audie 
Murphy Medical Center in San Antonio, 
Texas and obtain the veteran's treatment 
records for hypertension from November 
2004 to the present.

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected diabetes 
mellitus.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of the 
diabetes mellitus under 38 C.F.R. 
§ 4.120, Diagnostic Code 7913 (2005).  
The examiner should specifically comment 
on the veteran's insulin intake, 
restricted diet, and regulation of 
activities.  The examiner should also 
indicate whether the veteran has episodes 
of ketoacidosis or hypoglycemic reactions 
requiring 1 to 3 hospitalizations per 
year, the number of monthly visits to a 
diabetic care provider if any, and 
progressive loss of weight and strength.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


